DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s RCE application filed on September 28, 2021 and wherein the Applicant has amended claims 2-5, 7-14, 16, 18-27 and claim 1 remains cancelation.
In virtue of this communication, claims 2-27 are currently pending in this Office Action.

Response to Remarks and Reasons for Allowance
With respect to the double patenting rejection of claims 2-27 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-5, 8-9, 12-13, 16-17, 20-21, 24-25 of U.S. Patent No. 10,609,484 B2 and in view of reference Sen (US 20140006017 A1), as set forth in the previous office action, the claims amendment has been fully considered and overcomes prior art rejection over Sen (US 20140006017 A1), and therefore, the double patenting rejection of claims 2-27 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-5, 8-9, 12-13, 16-17, 20-21, 24-25 of U.S. Patent No. 10,609,484 B2 and in view of reference Sen (US 20140006017 A1), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 2-27 under 35 USC §112(a) due to the enablement and indefinite issues about the claimed term “directs sound to the inanimate object”, etc., as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 3-4 of page 9 in Remarks filed on September 28, 2021, have been 35 USC § 112(a) due to the enablement and indefinite issues about the claimed term “directs sound to the inanimate object”, etc., as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claim 2 under 35 USC §102(a)(1) and 35 USC §103(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 1-2 of page 10 (the rejection under 35 USC §102(a)(1)) and paragraphs 1-2 of page 11 (the rejection under 35 USC §103(a)) in Remarks filed on September 28, 2021, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claim 2 under 35 USC §102(a)(1) and under 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn. For the at least similar reasons described in claim 2 above, the prior art rejection of other independent claims 11, 20 and dependent claims 3-10, 12-19, 21-27, as set forth in the previous Office Action, has been withdrawn.

Allowable Subject Matter
Claims 2-27 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654